Citation Nr: 1703546	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to status as a veteran for purposes of Department of Veterans Affairs benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel






INTRODUCTION


The appellant served in the Massachusetts National Guard from May 1983 to November 1983.  She was never activated for basic training or any other period of federal service. This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Boston, Massachussetts Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the appellant submitted a VA Form 9 substantive appeal dated April 2011, the appellant  indicated that she wanted a Travel Board hearing at her local VA office.  That hearing was scheduled for November 2016, and while the appellant did not appear for the hearing, returned mail dated Novmeber 2015 through November 2016 indicates that she may not have received notification of her hearing.  A new address for the appellant was used by the VA after July 2013, but all mail of the record sent to this address was returned to sender with the note "unable to forward."  

Because the appellant may not have received notice of the scheduled November 2016 hearing and there is no indication that the appellant has withdrawn the hearing request pursuant to 38 C.F.R. § 20.704(e), the Board finds that a remand is necessary so the appellant may be afforded a new hearing. See 38 C.F.R. § 20.704. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should clarify the appellant's address, a copy of which should be associated with the claims file. 

2. The AOJ should schedule a new hearing for the appellant.  While the appellant has requested a Travel Board hearing, she should be notified of her option for a videoconference hearing, which may offer a more prompt hearing date. The AOJ should then send notice of the scheduled hearing to the appellant at her current address. Once the hearing is conducted, or in the event the appellant cancels her hearing request or otherwise fails to report, the case should be returned to the Board for further appellate review, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




